DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered.
 Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

4.	Claim 7-9, 12-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (U.S. Patent Publication 2011/0065007) in view of Kim (U.S. Patent Publication 2011/0240913).
	Kamiya discloses an all solid state battery comprising: a positive electrode, a negative electrode and a solid electrolyte layer between the positive electrode and negative electrode, wherein the positive electrode comprises a positive electrode active material and a sulfide solid electrolyte material (Paragraphs 0012-0013), as recited in claims 7-9 of the present invention.  Kamiya also discloses that the positive electrode active material is formed by mixing the active material and sulfide solid electrolyte material, and pressure-molding the mixture, wherein pressure-molding can comprise roll pressing (Paragraphs 0014, 0071), as recited in claim 9 of the present invention.  Kamiya teaches that the filling rate of the positive electrode active material is at least 85% (Paragraph 0050), as recited in claims 7-9 of the present invention.  Kamiya also teaches that the positive electrode active material can be a lithium metal oxide, such as lithium nickel oxide (Paragraph 0045), as recited in claim 14 of the present invention.
	Kamiya fails to disclose that the cathode active material comprises a first cathode active material and a second cathode active material, that the ratio of an average particle diameter of the first cathode active material to an average particle diameter of the second cathode active material is 2.7-3.3, that the average particle diameter of the first cathode active material is 6-13 microns, that the average particle diameter of the second cathode active material is 3 microns or less, that the first and second active 
	Kim discloses a lithium nickel oxide cathode active material for a secondary battery comprising: a first cathode active material and a second cathode active material, wherein the first cathode active material comprises a d50 of 5-20 microns, and the second cathode active material comprises a d50 of 1-10 microns (Paragraph 0010), as recited in claims 7-9, 12 and 13 of the present invention.  It would have been obvious to one of ordinary skill in the art that from the ranges above, the first active material particle size could be about 3 times the size of the second active material particle, as recited in claims 7-9 of the present invention.  Kim also discloses that the amount of the second active material in the positive active material is 0.01 to 25 wt% (Paragraph 0038), as recited in claims 7-9 of the present invention.  Kim teaches that the first and second active materials can comprise compounds with the same constituent elements, in the same or different molar ratios (Paragraph 0032), as recited in claims 16 and 17 of the present invention.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the positive electrode active material of Kamiya could include first and second active materials having different particle sizes because Kim teaches that this allows for the material to be packed more densely, or in other words, have a higher filling rate.  It also would have been obvious to one of ordinary skill in the art that the first and second active materials would have the particle sizes and ratio of particle sizes of the claims of the present invention because Kim teaches that .
5.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (U.S. Patent Publication 2011/0065007) in view of Kim (U.S. Patent Publication 2011/0240913) as applied to claims 7-9, 12-14, 16 and 17 above, and further in view of Suzuki (U.S. Patent Publication 2016/0133989).
The teachings of Kamiya have been discussed in paragraph 4 above.  Kamiya discloses that the sulfide solid electrolyte comprises Li, P and S (Paragraph 0058).
Kamiya and Kim fail to disclose that the sulfide solid electrolyte contains LiBr.
Suzuki discloses a sulfide solid electrolyte for a battery that is made from LiI, Li2S, P2S5 and LiBr (Paragraph 0012), as recited in claim 15 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used LiBr in the formation of the sulfide solid electrolyte of Kamiya because Suzuki teaches that adding LiBr to the solid electrolyte increases the lithium ion conductivity.
6.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (U.S. Patent Publication 2011/0065007) in view of Kim (U.S. Patent Publication 2011/0240913) as applied to claims 7-9, 12-14, 16 and 17 above, and further in view of Narutomi (U.S. Patent Publication 2018/0358624).
The teachings of Kamiya and Kim have been discussed in paragraph 4 above.  

Narutomi discloses a process of forming a positive electrode active material layer comprising using a roll press on a dried slurry of positive electrode active material, binder and conductive additive, wherein the linear pressure of the roll press is 0.2 to 3 ton/cm, which is approximately 2-30 kN/cm (Paragraphs 0131, 0132), as recited in claim 10 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used a linear pressure between 20 and 30 kN/cm for the roll press of Kamiya because Narutomi teaches that this is a common linear pressure range for a roll press when forming a dense cathode active material layer.
Response to Arguments
7.	Applicant’s arguments, filed 4/7/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, due to the amendments made to the claims, a new ground(s) of rejection is made in view of a newly found prior art reference.
	Applicants argue that the pressing conditions of the cathode active material layer of Kamiya and Konishi are different because Kamiya is drawn to a solid state battery using a solid electrolyte while Konishi is drawn to a liquid type battery using an electrolyte solution.  The reference, Kim, is now being used in place of Konishi.  Kim teaches that the electrolyte of the battery can be either a liquid electrolyte of a solid electrolyte, such as a sulfide solid electrolyte.  Thus, the formation of the cathode active 
	Applicants also argue that excellent discharge specific capacity is an unexpected result of the present invention that would not be expected based on the teaching of Konishi and Kamiya.  Kim shows in Table 2 that the discharge characteristics remain high with the two differently sized cathode active material particles.
	Applicants argue that Konishi fails to disclose the claimed ratio of 2.7 or more of the first particle diameter to the second particle diameter.  Kim teaches a first particle size of 5-20 microns and a second particle size of 1-10 microns.  Thus, the ratio of the first to second particle size could be made to be about 3.
	Applicants also argue that Konishi fails to disclose that a proportion of the second active material to a total of the first cathode active material is 10 to 40 wt%.  Kim teaches that the amount of the second active material in the positive active material is 0.01 to 25 wt% (Paragraph 0038).
	Applicants argue that the cited art fails to disclose that the reason for the high filling rate is to increase the Li ion conducting path and an electron conducting path.  Kim teaches that the filling density is increased so that voids between particles are reduced in order to increase the capacity of the battery.
	Applicants also argue that the cited art fails to teach the claimed filling rate of the cathode active material.  Kamiya teaches that the filling rate of the positive electrode active material is at least 85% (Paragraph 0050).  This would include a filling rate of 90% or more.

	Applicants argue that the secondary references, Narutomi and Suzuki fail to cure the deficiencies of Kamiya and Konishi.  As discussed above, Kamiya and Kim teach every limitation of the independent claims of the present invention.  Narutomi and Suzuki are only relied upon to teach limitations of dependent claims of the present invention.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722